COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



CAROLE SALOME MEYER,

                           Appellant,

v.

PETER PECA, ESQ., HONORABLE
MAX HIGGS, MICHAEL MILLIGAN,
ESQ., AND ESTATE OF MARY J.
SALOME,

                            Appellees.

§

§

§

§

§


No. 08-05-00084-CV

Appeal from the

327th District Court

of El Paso County, Texas

(TC#2004-5588)




O P I N I O N

           On May 23, 2005, this Court provided notice of its intent to dismiss the appeal
pending before this Court under Tex. R. App. P. 38.8 for the reason that Appellant has failed
to file her brief and no motion for extension of time has been filed.  The notice provided that
Appellant must show grounds within 10 days for good reason to continue the appeal.  Not
having received a response from Appellant, this Court pursuant to Tex. R. App. P. 42.3, and
on its own motion, hereby dismisses this appeal for want of prosecution.
           We therefore dismiss this appeal.

                                                                  RICHARD BARAJAS, Chief Justice
July 7, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating